Dear Mr. Lang:
Please be advised that the office of the Attorney General is in receipt of your opinion request wherein you asked the following questions:
  Whether the fire department can use revenue generated from an ad valorem tax and a parcel fee to advertise on radio and in the newspapers to promote a renewal for the fire district taxes?
Whether the fire department can hire a professional firm with the same revenue to promote the renewal of the fire district tax?
The use of public funds in the promotion of any candidate or proposition is guided by La. Const. Art XI, § 4 and La.R.S. 18:1465, both of which provide:
  No public funds shall be used to urge any elector to vote for or against any candidate or proposition, or be appropriated to a candidate or political organization. This provision shall not prohibit the use of public funds for dissemination of factual information relative to a proposition appearing on the election ballot.
The Fire District Six seeks to use ad valorem taxes, as well as parcel fees, to fund the promotion of the renewal of the fire district tax. Because these funds are considered public funds, their use in the urging of voters to take a favorable stance for this tax proposal is clearly prohibited.  However, the analysis does go further into the determination of whether the information disseminated through the use of public funds is of a `factual' basis.
A previous Louisiana Law Review article looked further into the meaning of `factual information' as it applies to La. Const. Art XI, § 4 and La.R.S. 18:1465.  It specifically defined `factual information' as that which relates to the use of all empirical data required to decide whether to vote for or against an issue. 46 La. L. Rev. 1253, 1261.  Therefore, if the information sought to be promoted can be defined as `factual information', then the use of public funds to support the advertisement of the information would be allowed.
It is the opinion of this office that the use of ad valorem taxes and parcel fees to fund any advertisement promoting the renewal of fire district taxes is clearly prohibited by La. Const. Art XI, § 4 and La.R.S. 18:1465.  However, if the advertisement consists solely of information that is of a factual basis, then the use of public funds for that advertisement would be permissible.
I hope this opinion sufficiently answers your inquiry.  Should you have any further questions, please do not hesitate to contact our office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             __________________________ VIRGINIA L. COREIL Assistant Attorney General
RPI/VLC/crt
Date Released: July 30, 2002